Title: To John Adams from Thomas Jefferson, 13 August 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris Aug. 13. 1786.
     
     The inclosed came to hand this morning. mr̃ Carmichael you observe, and mr̃ Barclay suppose something may yet be done at Algiers. it remains for us to consider whether the conduct of the Dey of that country leaves any room to hope that any negotiator can succeed without a great addition to the price to which we are confined? and should we think in the negative, yet whether the expences of mr̃ Barclay’s going there may not be compensated by additional information, by the possibility that he may get at their ultimatum, by the importance of possessing Congress of this ultimatum, that knowing their ground, they may not suspend a decision. Spain having made it’s peace with Algiers, we may see whether their interference can count as money, as it has done at Marocco. hostilities too may possibly be suspended or slackened a while longer. these are all chances on which I acknolege I build very little; yet as nothing weighs against them but the expence of mr̃ Barclay’s journey, they might be tried. if you are of that opinion, send me the necessary papers for mr̃ Barclay ready signed by you, & I will sign them & forward them.— there is lodged in mr̃ Grand’s hands money enough to support the diplomatic establishment of our country in Europe three months, on which your draughts & Colõ Smith’s shall be honoured if you think proper to make them. I am with sincere esteeme Dear Sir, your friend & servt.
     
      Th: Jefferson
     
    